Name: Commission Implementing Regulation (EU) NoÃ 1081/2011 of 25Ã October 2011 amending for the 160th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs
 Date Published: nan

 27.10.2011 EN Official Journal of the European Union L 280/17 COMMISSION IMPLEMENTING REGULATION (EU) No 1081/2011 of 25 October 2011 amending for the 160th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 17 October 2011 the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Shafiq Ben Mohamed Ben Mohamed Al-Ayadi (alias (a) Ayadi Chafiq Bin Muhammad; (b) Ben Muhammad Ayadi Chafik; (c) Ben Muhammad Aiadi; (d) Ben Muhammad Aiady; (e) Ayadi Shafig Ben Mohamed; (f) Ayadi Chafig Ben Mohamed; (g) Chafiq Ayadi; (h) Chafik Ayadi; (i) Ayadi Chafiq; (j) Ayadi Chafik; (k) Ajadi Chafik; (l) Abou El Baraa). Address: Dublin, Ireland (residence as at August 2009). Date of birth: 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: E423362 (Tunisian passport issued in Islamabad on 15.5.1988, expired on 14.5.1993). National identification No: 1292931. Other information: (a) Father's name is Mohamed, mother's name is Medina Abid; (b) Associated with Al- Haramain Islamic Foundation. Date of designation referred to in Article 2a(4)(b): 17.10.2001.